Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ekin US 10,002,476 B1.
Regarding claim 1, Ekin disclose for a barrier that extends in such a way as to be movable between an enabled position and a non-enabled position preventing a vehicle from crossing the access point (see Technical Field, see “Smart Barrier System, especially, relates to the Smart Barrier System used in vehicle entrance and exit systems that blocks and/or allows controlled entrance”)


Regarding claim 6, Ekin disclose for, wherein the established match is a function of identifying a license plate of the vehicle and a brand, a model, or a color of the vehicle ( col.2 lines 62-67, see “ where said system interoperates with imaging and recognition sensors, high definition license plate and face recognition systems and web portals positioned on mobile and immobile components (hereby said mobile and immobile components are referred to as "Barriers") such as posts looking towards vehicle entrances”).
Regarding claim 7, Ekin disclose for, wherein the image-capture device captures a time associated with the enabled position (col.3 lines 6-10, see “It is the module in which license plate recognition operation is performed, where the Barrier is managed and where the processor is located.  The functions are plate reading and Barrier control depending on the authorization level”).  
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ekin US 10,002,476 B1, in view of ZIVKOVIC et al. US 20170109942 A1.
 ZIVKOVIC teaching the above missing limitation of Ekin ( see [0103] of ZIVKOVIC, see “ the open-barrier command may be issued as soon as payment processing is initiated, after payment processing is successfully completed, after a sufficient amount of time for payment processing to occur has elapsed, or any combination thereof”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of ZIVKOVIC with the system and method of Ekin, for issuing the open-barrier command, after payment processing successfully completed.
Objected Claims
 Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
3.		Claim 10 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance the prior arts of  Ekin US  10,002,476 B1, in view of ZIVKOVIC et al. US 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strimling   US 20140334684 A1, is cited because the reference teaches [0181] “ A vehicle registration database may be provided that permits the license plate of a vehicle to be compared with the make and model observed, to confirm that the plate shown is registered to the vehicle bearing it, and that the plate has not been switched across vehicles”.
Sefton US 20040233036 A1, is cited because the reference teaches [0031], “As shown in FIG. 1, the system 10 may include an employee LPN 
database 30 in which the LPNs of all vehicles registered to the site employees are associated with other employee information, such as the 
Ghadiok et al. US 11003919 B1, is cited because the reference teaches, in col. 22 lines 12-25, see “ For example, the logic reasoning module 324 can look up the alphanumeric string representing the detected license plate number of the offending vehicle in a government vehicular database (e.g., a Department of Motor Vehicles database) to see if the registered make/model of the vehicle associated with the detected license plate number matches the vehicle make/model detected by the edge device 102.  If such a comparison results in a mismatch, the potential traffic violation can be considered a false positive”.
Yao US 20110079167, is cited because the reference teaches [0023],”The coupling 4 comprises two clamping arms 41 each having an actuating portion 411, an electromagnetic valve 42, and female electric connector 45.  Further, electrical wires 44 are installed to connect the female electric connector 45 to the power transformer unit 13 of the towing tractor 1 and the male electric connector 46 to the power supply unit 24 of the hybrid or electric car 2 being towed”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALI BAYAT/           Primary Examiner, Art Unit 2664